Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10253556. Although the claims at issue are not identical, they are not patentably distinct from each other because the changes between the claims of the present application and the previous patent are all of limited scope in language (for example previous “rotatably received at least partially in” changed to present “rotatable within”) or are broadening (for example change from combination shutter and damper to current subcombination damper or removal of structural elements such as housing, rotary member, and fluid in current combination.
Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 lacks a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4653141 to Converse (hereinafter Converse) in view of US patent 6213881 to Sasa (hereinafter Sasa).
Regarding claim 24, the damper is shown in Converse in figures 1-9 with a housing 10 defining an inner surface (with 16); and a rotary member 30 rotatable within said housing from a first end point of travel (left 46 abutting left 26) to a second end point of travel (right 46 abutting right 26) such that an angular range of travel of said rotary member is defined between said first and second end points of travel, said rotary member 30 defining a radially outermost surface that is spaced inwardly from said inner surface of said housing 10 to define a gap therebetween along said angular range of travel wherein: a radial dimension of said gap varies depending on a rotational position of said rotary member such that said damper includes first and second damping regions (between 46 abutting 26 and 40 clearing 26) defined along separate first and second circumferential portions of said inner surface of said housing, respectively, that extend circumferentially between said first and second end points of travel; said damper further includes a third damping region (region where both deeper portions of rotor 30 with surface 42 are clear of portion 24 of housing as in figure 4) defined along a third circumferential portion of said inner surface of said housing extending circumferentially between said first and second circumferential portions of said inner surface of said housing; and a damping rate of said damper is greater along said first and second damping regions than along said third damping region.
However, the change in damping is due to a change in radii, or stepped regions, of the rotary member and not the housing.
A change in housing radii is shown in Sasa in figure 5-8I with damper 101 having a housing 102 defining an inner surface; and a rotary member 103 rotatable within said housing from a first end point of travel (abutting 122a’) to a second end point of travel (abutting 122a) such that an angular range of travel of said rotary member is defined between said first and second end points of travel, said rotary member 103 defining a radially outermost surface that is spaced inwardly from said inner surface of said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the damper of Converse with the varying housing radii of Sasa because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element (i.e. varying housing radii for varying rotor radii) for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 25, the housing 10 includes a stop 24 in Converse.
Regarding claim 26, the stop 24 supports at least a portion of rotary member 30 in Converse.
Regarding claim 27, the stop 24 includes a rib (stop is a rib) in Converse.
Regarding claim 28, the rib defines first and second stop surfaces (left and right surfaces 26) defining the first and second end points in Converse.
Regarding claim 29, the gap is a reduced radial dimension in the first and second circumferential portions and a second radial dimension along the third circumference in Converse, when provided with the housing radial variance of Sasa.
Regarding claim 30, when provided with the varying housing radii of Sasa, the stepped surface would be on the housing (instead of the rotor) in Converse.
Regarding claim 31, when provided with the radially varying housing of Sasa, the outer radius of the rotary member would be constant in Converse (i.e. stepped housing of Sasa is in substitution for stepped rotor of Converse, not in combination, to provide same 3 regions).
Regarding claim 32, the damper is shown in Converse in figures 1-9 with a housing 10 defining an inner surface 16 and including a stop 24 extending radially inwardly relative to said inner surface, said 
However, the change in damping is due to a change in radii, or stepped regions, of the rotary member and not the housing.
A change in housing radii is shown in Sasa in figure 5-8I with damper 101 having a housing 102 defining an inner surface; and a rotary member 103 rotatable within said housing from a first end point of travel (abutting 122a’) to a second end point of travel (abutting 122a) such that an angular range of travel of said rotary member is defined between said first and second end points of travel, said rotary member 103 defining a radially outermost surface that is spaced inwardly from said inner surface of said housing 102 to define a gap therebetween along said angular range of travel (shown in cross-sectional figures 8A-8I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the damper of Converse with the varying housing radii of Sasa because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element (i.e. varying housing radii for varying rotor radii) for 
Regarding claim 33, the gap is a dimension in the first and second circumferential portions differs from the dimension along the third circumference in Converse, when provided with the housing radial variance of Sasa.
Regarding claim 34, when provided with the varying housing radii of Sasa, the stepped surface would be on the housing (instead of the rotor) in Converse.
Regarding claim 35, when provided with the radially varying housing of Sasa, the outer radius of the rotary member would be constant in Converse (i.e. stepped housing of Sasa is in substitution for stepped rotor of Converse, not in combination, to provide same 3 regions).
Regarding claim 36, the gap is a reduced radial dimension in the first and second circumferential portions and a second radial dimension along the third circumference in Converse, when provided with the housing radial variance of Sasa, and the change in radii changes the damping.
Regarding claim 37, the stop 24 supports at least a portion of rotary member 30 in Converse.
Regarding claim 38, while it appears that the intermediate range in Converse is greater than the first and second ranges, examiner notes that drawings are not to scale and as such examiner maintains that a larger intermediate range would be a design choice change in size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the damper of Converse with the larger intermediate range because as noted in Converse in columns 1-2 the goal is increased damping in the end ranges (first and second) and as such the larger intermediate range would allow for damping in the targeted end regions while allowing for easier movement the rest of the time (see also MPEP 2144.04 IV Section A change in size obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak